IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,218-01


                      EX PARTE PHILLIP LEO TORRES, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 3616-A IN THE 100TH DISTRICT COURT
                                FROM HALL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to twenty years’ imprisonment.

        Applicant contends, inter alia, that he was denied his right to appeal through no fault of his

own. See Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Ex parte Wilson, 956 S.W.2d 25

(Tex. Crim. App. 1997). The trial recommends granting relief, and its recommendation is supported

by the writ record. Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 3616 from the 100th District Court of Hall County. Applicant
                                                                                                    -2-

is ordered returned to that time at which he may give a written notice of appeal so that he may then,

with the aid of counsel, obtain a meaningful appeal.

        Within ten days of the issuance of this opinion, the trial court shall determine whether

Applicant is indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court

shall immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this Court

issues. Applicant’s remaining claims are dismissed without prejudice.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.


Delivered: July 24, 2013
Do not publish